



COURT OF APPEAL FOR ONTARIO

CITATION: Van Galder v. Economical Mutual Insurance Company,

2016 ONCA 804

DATE: 20161101

DOCKET: C60580

Laskin, MacFarland and Roberts JJ.A

BETWEEN

Anna Marie Van Galder

Applicant (Respondent)

and

Economical Mutual Insurance Company

Respondent (Appellant)

Christopher J. Schnarr and Tim Crljenica, for the
    Appellant

Joseph Y. Obagi and Elizabeth Quigley, for the
    Respondent

Heard: March 2, 2016

On appeal from the judgment of Justice Stanley J.
    Kershman of the Superior Court of Justice, dated May 21, 2015, with reasons
    reported at 2015 ONSC 3261.

Roberts J.A.:

Overview

[1]

This appeal concerns the question of when interest starts to accrue on
    amounts owing to an insured person for statutory accident benefits under the
Statutory
    Accident Benefits Schedule  Accidents on or after November 1, 1996
, O.
    Reg. 403/96 (the 1996 SABS), and the
Statutory Accident Benefits Schedule
     Effective September 1, 2010
, O. Reg. 34/10 (the 2010 SABS), of the
Insurance
    Act
, R.S.O. 1990, c. I.8. Specifically, it turns on the question of when
    additional catastrophic attendant care and housekeeping/home maintenance
    benefits became overdue so that interest started to accrue under those SABS.

[2]

The appellant insurer appeals the order of the application judge that
    requires it to pay the respondent insured person interest in the amount of two
    percent per month, compounded monthly, on attendant care benefits from August
    1, 2005, and housekeeping/home maintenance expenses from January 20, 2006 to
    date.

[3]

The respondent was badly injured in a motor vehicle accident on January
    20, 2004. The appellant paid her attendant care and housekeeping/home
    maintenance benefits for non-catastrophic cases until January 20, 2006, 104
    weeks following her accident.

[4]

The appellant took the position that the respondents medical
    documentation and assessments did not indicate that she had sustained a
    catastrophic impairment within the meaning of the SABS. Moreover, the appellant
    was of the view that it had no obligation to continue paying these benefits
    because the respondent had not made an application within the 104 weeks
    following her accident for a determination as to whether she was
    catastrophically impaired.

[5]

Between 2007 and 2012, the respondent made four applications for a
    determination that she had suffered a catastrophic impairment as a result of
    her accident. Following the respondents fourth application, the appellant had
    its medical examiners evaluate the appellants injuries. The appellant accepted
    the reports of its medical experts. On July 19, 2013, the appellant conceded
    that the respondent had sustained a catastrophic impairment within the meaning
    of the SABS.

[6]

The appellant paid the respondent a lump sum for the additional attendant
    care benefits owing retroactive to August 2005 and for housekeeping/home
    maintenance benefits back to January 2006.

[7]

The appellant paid some interest on these amounts but refused to pay any
    interest from August 2005 on the attendant care benefits and from January 2006
    on the housekeeping/home maintenance benefits. The appellant maintained that
    the additional amounts were not overdue absent a catastrophic injury
    application and determination, which did not occur until July 2013.

[8]

The application judge allowed the respondents application, accepting
    that the respondent had suffered a catastrophic impairment at the time of her
    accident. He held that it would be inequitable to deprive the respondent of interest
    on the additional attendant care and housekeeping/home maintenance benefits,
    which were due to the respondent. As a result, the application judge ordered
    the appellant to pay interest from August 2005 on the attendant care benefits
    and January 2006 on the housekeeping/home maintenance benefits. The appellant
    appealed to this court.

[9]

For the reasons that follow, I would dismiss the appeal.

Issues

[10]

The appellants arguments on appeal can be summarized as follows. The
    application judge erred in determining that statutory accident benefits for
    attendant care and housekeeping/home maintenance were overdue and interest was
    payable, for the following reasons:

i. The respondent had not made
    an application for a catastrophic impairment determination until December 2007
    and no catastrophic impairment determination was made until July 2013; and

ii. The respondents injuries
    did not in fact deteriorate to the level of catastrophic impairment and
    therefore did not meet the statutory requirements for a catastrophic impairment
    until 2013. As the respondent did not meet the statutory requirements for
    catastrophic impairment coverage until 2013, no monies were owing to her or
    overdue before that date.

Background Facts

[11]

There is no issue that the respondent was seriously injured in a motor
    vehicle accident on January 20, 2004. She suffered significant physical
    injuries to both legs. Since the date of the accident, she has been unable to
    walk unaided and is now wheelchair-bound. Subsequent complications and
    surgeries that followed over the next several years resulted in the amputation
    of her lower right leg and left her with chronic pain.

[12]

The respondents physical injuries and difficulties were acknowledged
    and described as follows in the Executive Summary of the Catastrophic
    Impairment Determination Assessment dated June 26, 2013, which was requested by
    the appellant:

[The respondent] was taken by ambulance to Queensway-Carleton
    Hospital where she was diagnosed with a compound tri-malleolar fracture of the
    right ankle with neurovascular compromise, and an undisplaced fracture of the
    distal left tibia. Her immediate management included an open reduction and
    internal fixation of the right ankle fracture. Postoperative CAT scan of the
    left ankle showed an undisplaced fracture for which she was placed in a
    below-knee weight bearing cast. After discharge to home, her postoperative course
    has been complicated by multiple surgical procedures to address initially a
    non-union of the right distal ankle fracture. Multiple surgical procedures were
    unsuccessful in achieving union and a functional ankle. Ultimately, Ms. Van
    Galder opted for a right mid-tibial amputation in 2008. Her postoperative
    course from the tibial amputation was uncomplicated. Her wound healed
    uneventfully. However, she has been unsuccessful in achieving comfortable and
    regular prosthetic wear. Since her amputation, she has not had any further
    surgery.

[13]

The respondent was insured under the appellants motor vehicle insurance
    policy and first submitted an application for attendant care and
    housekeeping/home maintenance statutory accident benefits dated February 7,
    2004. The appellant received this application on February 12, 2004. There is no
    issue raised about the timeliness or completeness of the respondents initial
    application.

[14]

As noted by the application judge, at the appellants request, the
    respondent submitted to nine assessments of her attendant care and
    housekeeping/home maintenance needs between February 2004 and November 2005. Under
    the SABS, the appellant could request assessments to determine whether the
    respondents benefits should continue, as often as is reasonably necessary
    (1996 SABS, s. 42(1)), and then not more often than is reasonably necessary
    (2010 SABS, s. 44(1)). The respondent never refused to submit to any
    assessments requested by the appellant.

[15]

Starting in February 2004, the appellant paid the respondent attendant
    care benefits and housekeeping/home maintenance benefits. The amount of
    attendant care benefits fluctuated depending on the assessments. Assessments in
    July and September 2005 indicated attendant care benefits were required in
    excess of the ceiling for non-catastrophic injuries. The appellant elected to
    pay the respondent from August to December 2005 at the non-catastrophic level. Under
    s. 16(5)(2)(i) of the 1996 SABS, attendant care benefits for non-catastrophic
    injuries were limited to $3,000 per month.

[16]

The respondent did not make an application for a catastrophic impairment
    determination within the 104-week period following the accident. It is common
    ground that had she done so, the respondent would have been deemed
    catastrophically impaired and have received enhanced attendant care benefits at
    the level of catastrophic injuries until the appellant made a catastrophic
    impairment determination: 1996 SABS, s. 40(3); 2010 SABS, s. 45(3).

[17]

As a result, by letter dated December 22, 2005, the appellant notified
    the respondent that she would reach her maximum coverage for attendant care and
    housekeeping/home maintenance benefits as of January 20, 2006, since [her]
    medical reports do not support that [she has] sustained a catastrophic impairment
    in [her] accident of January 20, 2004. The appellant advised further: We will
    therefore be unable to reimburse you for Attendant Care and Housekeeping/Home
    Maintenance Benefits beyond January 20, 2006. The appellant did not advise the
    respondent that she could make an application for a catastrophic impairment determination
    or provide an application form for her to do so.

[18]

On November 22, 2006, the respondent called the appellant, seeking
    ongoing housekeeping/home maintenance and attendant care benefits to follow her
    further surgery on her right ankle, which was anticipated to take place in
    January 2007.

[19]

By letter of the same date, the appellant advised the respondent for the
    first time that she could submit an application for catastrophic impairment determination
    as the exception to the 104-week time limit for the payment of benefits in
    her insurance policy. The appellant provided the respondent with an application
    form, advised her that the documentation was to be completed and returned by
    her treating health professional, and that upon receipt of this completed
    documentation, the appellant would review her ongoing claim for attendant care
    and housekeeping/home maintenance benefits. The appellant also enclosed various
    consents for the respondents signature in order to obtain up to date records
    from her treating family physician, psychiatrist, and orthopaedic surgeon.

[20]

On December 10, 2007, the appellant provided to the respondent another
    application form for a catastrophic impairment determination and another
    authorization for the release of the clinical notes and records of the
    respondents family physician. At that point, the respondent was assisted by a
    volunteer, Amelia Levey, who was not a lawyer.

[21]

On December 28, 2007, the appellant received from Ms. Levey the
    respondents application, permission to disclose health information, power of
    attorney, and letter from the respondents psychiatrist outlining the difficult
    circumstances that the respondent had been in for the past few years.

[22]

In her letter, Ms. Levey also advised the appellant that the respondent
    underwent a further surgery earlier in December 2007 to have her ankle fused,
    the first surgery having been unsuccessful, and that she was awaiting a
    convalescent bed in hospital where she would remain for three months, followed
    by a further period of rehabilitation in a rehabilitation facility. In the
    application, the respondents orthopedic surgeon, Dr. Ritter, wrote that when
    the fusion of the respondents ankle was complete, her impairment would significantly
    lessen and that her recovery would be six to twelve months.

[23]

Finally, Ms. Levey informed the appellant that the respondent had
    separated from her husband in July 2007, and was currently supported by Welfare
    and living a modest existence in a subsidized apartment.

[24]

By letter dated January 15, 2008, the appellant rejected the
    respondents application as being incomplete because a box in Part 5, Criterion
    1, indicating which catastrophic impairment criteria applied, had not been
    checked.

[25]

Part 5 of the appellants form mirrored the various statutory definitions
    of catastrophic impairment under s. 2 of the 1996 SABS. These definitions of
    catastrophic impairment in the statute and the appellants form included the
    following provisions:

i.

Subsections 2(1.1) (b) and (c) specify that the amputation or other
    impairment must cause the total and permanent loss of use of both arms
or
both legs, or of one or both arms
and
one or both legs. (Emphasis
    added.)

ii.

Subsection 2 (1.1)(f) allows for an impairment or combination of
    impairments that results in 55 per cent or more impairment of the whole person
    (whole person impairment).

iii.

Subsection 2(1.1)(g) provides for a class 4 impairment (marked
    impairment) or class 5 impairment (extreme impairment) due to mental or
    behavioural disorder.

[26]

In response to the respondents application, the appellant could have requested
    that the respondent submit to a medical assessment for a catastrophic
    impairment determination, but did not do so: 1996 SABS, s. 42(1); 2010 SABS, s.
    44(1).

[27]

On February 1, 2008, according to the appellant, but unknown to the
    respondent, Dr. Ritter withdrew the respondents catastrophic application.

[28]

On March 23, 2009, the appellant received the respondents second
    application dated October 23, 2008. It was submitted after the respondents
    lower right leg below her knee was amputated as a result of the injury
    sustained in the motor vehicle accident. Dr. Di Silvestro, the respondents
    orthopaedic surgeon who performed the amputation, indicated that she had a 28
    per cent whole person impairment. The appellant was also advised that the
    respondent was in hospital.

[29]

On April 9, 2009, the appellant rejected the respondents application as
    incomplete, again because Part 5 had not been completed. The appellant advised
    that the application was not considered an application until it was completed
    in its entirety and that once the fully completed form was received, the
    appellant would be able to respond accordingly. The appellant did not request
    that the respondent undergo a catastrophic impairment determination assessment.

[30]

An exchange of telephone calls and correspondence between the appellant
    and Dr. Di Silvestro followed. At the appellants request, on April 23, 2009, Dr.
    Di Silvestro signed and returned the appellants form. This form indicated that
    Dr. Di Silvestro was unable to complete Part 5 of the application because from
    an orthopaedic standpoint, none of the criteria required for a catastrophic
    impairment applied in the case of the respondent. It repeated Dr. Di
    Silvestros earlier opinion that the respondents injuries resulted in a 28 per
    cent whole person impairment.

[31]

In its July 14, 2009 letter, the appellant advised the respondent of Dr.
    Di Silvestros opinion and provided another application form to the respondent at
    her request. Although the appellant treated the form signed by Dr. Di Silvestro
    as a withdrawal of the respondents application, in its letter, it did not advise
    the respondent that this was its position. The appellant did not request that
    the respondent undergo a catastrophic impairment assessment.

[32]

The respondent submitted a third application signed by Dr. Ritter on
    December 4, 2009. In that application, Dr. Ritter confirmed the previous advice
    that the respondent had undergone a below the knee amputation for chronic pain.
    He completed Part 5 and opined that the respondent met the criteria for
    catastrophic impairment because of her amputation.

[33]

In its responding letter dated December 22, 2009, the appellant advised
    the respondent that her application was incomplete for the following reasons:

We require Part 1 to be fully completed including a reason for
    reapplication, your signature, and a date. Furthermore, we require the report
    from Dr. Ritter explaining the impairment and findings as it relates to the
    criteria he used for determination of catastrophic impairment.

Please note that the OCF-19 is not considered an Application
    until it is completed in its entirety. Once we have received the fully
    completed form we will be able to respond accordingly.

[34]

The appellant did not request that the respondent undergo a catastrophic
    impairment assessment.

[35]

The respondent resubmitted her third application, now signed and dated;
    she explained the reason for reapplication was that she had the wrong surgeon
    fill out the form.

[36]

In its response dated January 26, 2010, the appellant rejected the
    respondents third application as still incomplete, repeating its request for a
    report from Dr. Ritter explaining the impairment and his findings. The
    appellant stated:

We are aware of you having one leg amputated below the knee and
    appreciate the severity of your injury; however, as discussed this does not
    qualify as a Catastrophic Impairment in accordance with the definition under
    the Statutory Accident Benefits Schedule.

[37]

The appellant reiterated its previous advice that the respondents
    application was not considered an application until it was completed in its
    entirety. The appellant did not request that the respondent undergo a
    catastrophic impairment assessment.

[38]

After the respondents submission of her third application, the 2010
    SABS came into force. The definition of catastrophic impairment in relation
    to amputation or impairment of limbs had been amended: ss. 3(2)(b) of the 2010
    SABS stipulates that the amputation of an arm
or
leg or another
    impairment causing the total and permanent loss of use of an arm
or
a
    leg can constitute a catastrophic impairment (emphasis added). Following
    this amendment, the appellant did not request that the respondent undergo a
    catastrophic impairment assessment.

[39]

On August 30, 2012, the appellant received the respondents fourth
    application, completed by Dr. Ritter on July 27, 2012. This application was
    virtually identical to the respondents 2009 application.

[40]

By letter dated August 31, 2012, the appellant advised the respondent
    that it was unable to determine if her injuries met the definition of
    catastrophic impairment. However, for the first time, the appellant indicated
    that it required the respondent to be assessed to determine whether her
    injuries met the definition of catastrophic impairment.

[41]

Between February 14 and May 17, 2013, the respondent submitted to various
    examinations by the appellants psychiatrist, orthopaedic surgeon, occupational
    therapist, and physiatrist.

[42]

On July 9, 2013, the appellant received its examiners reports. The appellants
    examiners concluded that the respondent met the threshold for catastrophic
    impairment because she suffered a combination of impairments that results in an
    estimated 60 per cent whole person impairment, as well as a class 4 marked
    impairment due to mental or behavioural disorder.

[43]

In their report, the appellants examiners referenced a recent court of
    appeal decision that has ruled that physical and non-physical impairment can
    be combined to determine whole person impairment. This will be left to the
    discretion of the insurer. The referenced decision was
Kusnierz v.
    Economical Mutual Insurance Co.
, 2011 ONCA 823, 108 O.R. (3d) 272, which
    was released by this court on December 23, 2011, a few months before the
    appellant requested that the respondent undergo a catastrophic impairment
    assessment.

[44]

In
Kusnierz
, this court had allowed the appeal and declared
    that the insured person in that case met the definition of catastrophic
    impairment by virtue of a combination of various criteria under s. 2 of the
    1996 SABS. Specifically, this court held that an insured person could establish
    the requisite 55 per cent whole person impairment definition under the SABS by
    combining mental and behavioural impairments with physical impairments. Accordingly,
    on that basis, this court ordered the insurer to pay enhanced benefits for
    catastrophic impairment.

[45]

On July 19, 2013, the appellant provided to the respondent a copy of its
    experts reports. The appellant advised the respondent that based on the
    conclusions of the insurer examinations, the appellant accepted that the
    respondent had sustained a catastrophic impairment as a result of the accident.

[46]

Pursuant to s. 45(6) of the 2010 SABS, the appellant was required to pay
    the respondent $133,161.99 for additional, retroactive attendant care benefits and
    $40,400 for additional, retroactive housekeeping/home maintenance benefits.

[47]

This subsection represented a significant amendment to the 1996 SABS,
    which did not contain this provision. Once an insured person is determined to
    have suffered a catastrophic impairment as a result of an accident, this
    provision requires that retroactive payment is made, without regard to the
    question of when the insured person actually became catastrophically impaired.

[48]

In the present case, these additional benefits were paid retroactive to
    August 2005 in the case of the attendant care benefits, and to January 2006 for
    housekeeping/home maintenance benefits. Almost all of the additional benefits
    were paid for the period following January 2006 when the appellant had
    previously stopped paying them to the respondent.

[49]

Interest on the additional payments for attendant care and
    housekeeping/home maintenance was paid from July 23, 2013, the date the
    appellant said payment was due, to the date of payment of these additional
    benefits, as follows: $520.83 attendant care interest from July 23, 2013 to
    July 29, 2013; $3,680.18 housekeeping/home maintenance interest from July 23,
    2013 to December 4, 2013.

[50]

The respondent claimed interest from August 2005, the date that her additional
    attendant care benefits had been allowed, and from January 2006, the date that
    her housekeeping/home maintenance benefits had previously been terminated. The
    appellant maintained that interest was not payable until the additional
    payments were overdue. According to the appellant, additional payments were not
    overdue until the appellant made the determination in July 2013 that the
    respondent was catastrophically impaired as a result of the accident.

[51]

On February 6, 2014, a mediation was held but failed to resolve the
    issue of the outstanding interest claimed by the respondent.

[52]

The respondent commenced her application on August 6, 2014, which was
    heard on January 29, 2015.

Reasons for Judgment by the application judge

[53]

The application judge considered whether further interest was owing on
    the additional attendant care and housekeeping/home maintenance benefits paid
    to the respondent following the appellants determination in July 2013 that the
    respondent was catastrophically impaired.

[54]

The respondent submitted that interest was payable because she has been
    catastrophically impaired since her accident and the additional amounts were
    therefore overdue.

[55]

The appellant argued that the amounts were not overdue in the absence of
    the respondents application for a catastrophic impairment determination and
    such a determination having been made by the appellant. Further, the additional
    amounts did not become overdue until 2013 when the appellant made its
    determination that the respondent was catastrophically impaired because of the
    accident.

[56]

The application judge noted that the respondent had missed the 104-week
    deadline of which she received less than a months warning, over the Christmas
    holidays from the appellant, and that the appellant had notified the
    respondent that her benefits would be terminated as of January 20, 2006.

[57]

Nevertheless, the application judge excused the respondents delay and
    ordered the appellant to pay interest for the reason that it would be
    inequitable to deny the respondent interest in the circumstances of this case. These
    circumstances included the following:

i.

the respondent has been catastrophically impaired since her accident;

ii.

the respondent had less than a months notice that her benefits would be
    discontinued on January 20, 2006;

iii.

the appellant failed to give the respondent instructions on how to apply
    for a catastrophic impairment determination;

iv.

the numerous applications that were filled out incorrectly for the
    respondent or otherwise rejected by the appellant were not the respondents fault;
    and

v.

eight
[1]
claims examiners had been assigned to the respondents file.

[58]

The application judge determined that the respondents catastrophic
    impairment, manifested by her chronic pain and other serious health issues,
    while she was undergoing numerous medical assessments, made it easy for her to
    miss a deadline or to become confused about the purpose of so many medical
    assessments and applications.

[59]

In para. 27 of his reasons, the application judge concluded as follows:

On the facts of this case, the Court finds that it would be
    inequitable to deny the Applicant the interest on the costs she incurred as a
    result of her delayed Catastrophic Injury Determination. The intention of SABS
    interest regime is to compensate victims; it is not punitive. While the
    respondent paid the amount they felt was owed in good faith, the Court finds
    that the Applicants subsequent Catastrophic Injury Determination rendered
    additional amounts overdue and owing to the Applicant in this case; this
    finding is specific to the Applicant in this case in light of her circumstances
    and the numerous applications that were rejected or withdrawn through no fault
    of her own. As such, these overdue amounts will attract interest.

[60]

As he noted in para. 29 of his reasons, the application judge restricted
    his decision to the particular facts of the case before him, explaining that
    this ruling is meant to apply only to the narrow factual situation before the Court;
    it is not to apply more broadly to allow any insured to obtain interest on
    amounts left unapplied for after 104 weeks. Nor is [sic] does it go so far as
    to say that interest will always be overdue immediately after a Catastrophic
    Injury Determination.

[61]

Accordingly, the application judge ordered that the respondent was
    entitled to interest on the overdue attendant care benefits as of August 1,
    2005, and on her housekeeping/home maintenance benefits from January 20, 2006,
    both at a rate of two percent compounded monthly.

Analysis

[62]

This appeal turns on the question of when the additional catastrophic
    attendant care and housekeeping/home maintenance benefits that were payable to
    the respondent became overdue so that interest started to accrue.

Application of SABS interest provisions

[63]

Under the SABS, interest is payable on overdue amounts owing to an
    insured person. What is meant by overdue is also defined in the SABS: An
    amount payable in respect of a benefit is overdue if the insurer fails to pay
    the benefit within the time required under this Part: 1996 SABS, s. 46. The
    2010 SABS, s. 51, refers instead to the time required under this Regulation.

[64]

The appellant submits that the additional payments were not due (and
    therefore not overdue) until the respondent made an application for a
    catastrophic impairment determination and the appellant made the determination,
    in accordance with its examiners assessment, that she was in fact
    catastrophically impaired.

[65]

The difficulty with the appellants submission is that it ignores the
    application judges acceptance of the respondents position that she has been
    catastrophically impaired since the time of her accident. In para. 25 of his
    reasons, the application judge made the following core findings that he applied
    to the respondent:

One can see that during the relevant time period, the Applicant
    was rigorously undergoing medical assessments; all the while dealing with
    chronic pain and the amputation of a limb. She experienced many changes in
    doctors and insurance adjusters. When one is
catastrophically injured
,
    their focus is, quite appropriately, on dealing with their new health issues
    and finding a new way of life. It is easy to miss a deadline, or become
    confused about the purpose of so many medical assessments and applications.
    (Emphasis added).

[66]

Under the 1996 SABS, an insurer could terminate an insured's attendant
    care and housekeeping/home maintenance benefits following the 104-week
    anniversary of the accident: 1996 SABS. ss. 18(2), 22(3).

[67]

Similar rules applied under the 2010 SABS, with certain changes: the
    time period in relation to attendant care benefits was extended to 260 weeks,
    and housekeeping/home maintenance benefits were not payable at all unless the
    insured sustained a catastrophic impairment, in which case they were payable
    indefinitely: 2010 SABS, ss. 20, 23, 45(4).

[68]

There were relevant exceptions. First, the right to terminate benefits
    did not apply where the insured had sustained a catastrophic impairment as a
    result of the accident: 1996 SABS, ss. 18(3), 22(4); 2010 SABS, ss. 20, 23. Second,
    with respect to attendant care benefits, where the insured made an application
    for a catastrophic impairment determination within 104 weeks of the accident
    under the 1996 SABS or within 260 weeks of the accident under the 2010 SABS, the
    insured was deemed catastrophically impaired and was to receive attendant care
    benefits at the level of catastrophic impairment until the insurer made its
    determination: 1996 SABS, s. 40(3); 2010 SABS, s. 45(4).

[69]

In the present case, the respondent did not make an application for a
    catastrophic impairment determination within the 104-week period following her
    accident. However, the respondent did make her initial application in February
    2004 for statutory benefits within the statutory deadlines and submitted to
    numerous assessments.

[70]

In response to that application, benefits were to be paid to the
    respondent, subject to different maximum amounts and time periods for
    catastrophic and non-catastrophic impairments: 1996 SABS, ss. 16(4), (5),
    18(2), (3), 22(3), (4). In July 2005, the appellant had received an assessment
    for the respondent indicating an attendant care benefit that exceeded the
    non-catastrophic limit.

[71]

The application judge accepted that the respondent has been catastrophically
    impaired since the accident. This means that the appellant should have paid and
    continued to pay the respondent attendant care benefits and housekeeping/home
    maintenance benefits up to the catastrophic impairment ceiling and beyond the
    104-week period.

[72]

The appellant had the respondents initial application and assessments. That
    in good faith it failed to recognize earlier that the respondent was
    catastrophically impaired and should have received enhanced benefits does not
    affect the fact that those benefits were owing and then overdue to the
    respondent from August 2005 for attendant care and January 2006 for
    housekeeping/home maintenance.

New argument raised on appeal

[73]

The appellant argues that application judge erred because the respondent
    was not in fact catastrophically impaired at the time of the accident, and her
    injuries did not deteriorate to the level of catastrophic impairment until she
    was assessed by the appellants experts in 2013. As a result, the appellant
    submits, the respondent did not have any entitlement to the enhanced level of
    catastrophic benefits and none was overdue until 2013 when the appellant made
    the determination that the respondent was catastrophically impaired.

[74]

The appellant submits that as a result, the application judge misconstrued
    the reason that the respondent was not paid the additional benefits and
    erroneously applied equitable principles in awarding SABS interest to the
    respondent. The respondent was not paid the additional benefits because her
    injuries did not meet any of the statutory definitions of a catastrophic
    impairment until 2013, and not because of the withdrawal of the respondents
    applications or their rejection by the appellant for deficiencies.

[75]

The respondent objects to the appellants raising this argument for the
    first time on appeal. In my view, this objection is well founded.

[76]

The appellant concedes that this argument was not put to the application
    judge. Indeed, it is not even set out as one of the enumerated grounds of
    appeal in the Notice of Appeal.

[77]

Most significantly, as already noted, the application judges decision
    is premised on his acceptance of the respondents position that she has in fact
    been catastrophically impaired since her accident. The appellant did not challenge
    this factual position on the hearing of the application. It was therefore not
    necessary for the application judge to resolve a factual dispute on this issue
    because it was not contested.

[78]

Rather, as noted by the application judge at para. 13, the appellant
    advanced the position that it cannot be responsible for the interest on those
    amounts that were not overdue, in the sense that they were not owing absent a
    catastrophic injury application and determination. In other words, on the
    hearing of the application, the appellant did not take issue with the timing of
    the respondents catastrophic impairment; instead, the appellant focussed its
    argument on the timing of the respondents application for a catastrophic
    impairment determination and its acceptance by the appellant.

[79]

It is well established that this court should only receive an argument
    for the first time on appeal if persuaded that all of the facts necessary to
    address the point are before the court as fully as if the issue had been raised
    at first instance, and that the party against whom the issue is raised will not
    be prejudiced by it:
Shtaif v. Toronto International Publishing Co. Ltd.
,
    2013 ONCA 405, 306 O.A.C. 155, at para. 46.

[80]

In my view, the appellant has not met this test.

[81]

First, the record is not satisfactory to address this new factual issue.
    The respondent submits that had this issue been raised before the application
    judge, she would have filed additional evidence to demonstrate that she has in
    fact always been catastrophically impaired since her accident rather than
    deteriorating to that level only by the time she was examined by the
    appellants medical experts in 2013.

[82]

I agree that the respondent would be prejudiced were this court to
    consider this new issue without a complete factual record.

[83]

Further, the appellant has not sought to put forward any fresh evidence
    that would contradict the respondents position, accepted by the application
    judge, that she has in fact been catastrophically impaired since her accident.

[84]

The application judge accepted the respondents unchallenged position
    that she has in fact been catastrophically injured since the date of her
    accident. The record before him was consistent with the respondents position.

[85]

In these circumstances, it would be exceedingly unfair to permit the
    appellant to challenge on appeal a factual issue that it could and should have
    contested before the application judge. This matter proceeded as an application
    for a declaration under r. 14.05(3)(d) and (h) of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194, which meant that there were no material
    facts in dispute. Had the appellant contested the factual basis for the
    respondents position that she has been catastrophically impaired since her
    accident, the matter would have proceeded to at least a trial of this factual
    issue.

[86]

Having accepted that the respondent has been catastrophically impaired
    since her accident, the application judge determined that the additional
    amounts for attendant care benefits and home maintenance/housekeeping expenses
    were therefore overdue and thus attracted interest respectively from August
    2005 and January 20, 2006.

Argument of prejudice to the appellant

[87]

The appellant submits further that the amount of interest ordered
    payable of about $500,000 was in error because it is grossly disproportionate
    to the additional attendant care and housekeeping/home maintenance benefits of $173,561.99,
    which were paid to the respondent. The appellant argues that the interest award
    is seriously punitive and therefore prejudicial in the circumstances of this
    case.

[88]

As the application judge observed, the appellants argument disregards
    the compensatory nature of the SABS regime.

[89]

The SABS regime of no-fault automobile insurance has been part of the
    Ontario insurance landscape since 1990. Notwithstanding the numerous amendments
    over the ensuing years, the regimes compensatory purpose has not changed since
    its enactment: in exchange for significantly restricting the scope of
    traditional tort rights, the no-fault regime provides for enhanced no-fault
    benefits and a structure to ensure prompt payment of those benefits:
Zacharias
    v. Zurich Insurance Co.
, 2013 ONCA 482, 116 O.R. (3d) 342, at para. 10.

[90]

It is well established that like the other benefits, the payment of
    interest is part of the SABS compensatory regime, and not meant as punitive to
    the insurer:
Attavar v. Allstate Insurance Co. of Canada
(2003), 63
    O.R. (3d) 199 (C.A.), at para. 49;
Zacharias
, at para. 58.

[91]

As the application judge also observed, the fact that the appellant had
    in good faith paid a different amount to the respondent or stopped payments in
    good faith is irrelevant to the compensatory nature of the regime. The
    application of the interest provisions of the SABS is not dependent on the good
    or bad faith of any party but is purely compensatory.

[92]

The legislative intent of the requirement that insurers pay interest on
    overdue amounts owed to insured persons is to compensate insured persons for
    the loss of the time value of money and to encourage insurers to pay accident
    benefits promptly:
Attavar,
at para. 49;
Zacharias
, at para.
    38.

[93]

The appellant submits that the application judges order has the
    opposite effect: it incentivizes an insured person to delay his or her
    catastrophic application as long as possible in order to accrue tremendous
    amounts of interest in the interim. According to the appellant, this would also
    create difficulty for insurers in properly establishing reserves for claims
    files open beyond the 104 (or 260)-week period.

[94]

These arguments were submitted to and rejected by the application judge.
    I also would not give effect to them.

[95]

First and foremost, it defies common sense that a catastrophically
    impaired insured person would delay making an application that would open the
    door to desperately needed enhanced catastrophic benefits. I agree with the
    application judges observations in this regard:

A
    catastrophic injury is a serious one; catastrophically injured people require
    assistance to perform their activities of everyday living and to cover medical
    expenses. The nature of these expenses are such that they cannot be forgone by
    a victim or denied by an insurer, with the aim of accruing or avoiding costs.

[96]

There is no question that the SABS requires an insured person to make
    the necessary applications and provide the required information to an insurer. However,
    these obligations must be understood in the context of a catastrophic
    impairment. The nature of many catastrophic impairments may necessarily render
    a catastrophically impaired insured person incapable of navigating and completing
    the complicated and detailed application process for a catastrophic impairment determination.
    As the application judge found, this is clearly what happened in the present
    case.

[97]

While payment is not overdue until the insured person has provided the
    required information in support of the claim, this does not require the claim
    to be established to an insurers or an arbitrators satisfaction. Only where
    the insured person acts in a manner that effectively prevents the insurer from
    assessing his or her entitlement, will interest accrual be delayed:
Sorokin
    v. Wawanesa Mutual Insurance Co.
, [2005] O.F.S.C.D. No. 105 (FSCO), at
    para. 61, citing
Bajic v. Pafco Insurance Co.
, [2001] O.F.S.C.I.D. No.
    84 (FSCO), at para. 57, cited in
Hejnowicz v. Coachman Insurance Co.,
[2006]
    O.F.S.C.D. No. 130 (FSCO), at para. 11.

[98]

There is no evidence that the respondent acted in a manner to prevent
    the appellant from assessing her entitlement to catastrophic impairment
    benefits. As the application judge found, the respondent attended frequent
    assessments at the request of the appellant, including nine assessments in the
    year following the accident, and further assessments between 2006 and 2010. She
    made her initial application for benefits and then four subsequent applications
    for a catastrophic impairment determination. Though the appellant initially chose
    to reject those applications for alleged deficiencies, the difficulties with
    her applications were not the respondents fault.

[99]

Moreover, the appellants argument belies the statutory and practical tools
    at an insurers disposal to manage its risk by making an early determination as
    to whether an insured person is catastrophically impaired and by facilitating
    the application and assessment process.

[100]

While not statutorily
    required to do so, to manage its risk, the appellant could have taken steps to facilitate
    and expedite the application process. For example, the appellant could have
    provided the respondent with longer notice of the termination of her benefits at
    the 104-week anniversary date; and it could have informed her
prior
to
    (rather than after) the expiry of the 104 weeks of the exception to the
    104-week deadline.

[101]

This is not a
    case of an uncooperative insured person with minor injuries who kept the
    insurer in the dark. There is no question that from the date of her accident,
    the respondents injuries were severe. Moreover, the appellant was kept well
    apprised of the respondents serious and precarious physical, emotional and
    social circumstances through the numerous assessments that she underwent at the
    appellants request, and from the information provided on her behalf by Amelia
    Levey and the respondents treating physicians.

[102]

The appellant
    could have required at any time that the respondent undergo the kind of catastrophic
    impairment assessment that it did not request until 2012. Certainly, nothing
    had changed in the reporting of the respondents condition between her third
    application in 2009 and her application in 2012. Indeed, the substantive basis
    for the respondents claim of catastrophic impairment had not changed since her
    2007 catastrophic impairment application.

[103]

In
Kusnierz
,
    released in 2011, this court had directed the appellant in the manner that it
    was to assess all claimants injuries for the purpose of determining whole body
    impairment. There was no indication that the appellant had re-assessed the respondents
    well-documented injuries

in accordance with this courts clear
    direction until receipt of its medical examiners assessments in 2013.

[104]

When asked what
    prompted its decision after the respondents fourth application to request an
    assessment in 2012, appellants counsel responded that the appellant gave the
    respondent the benefit of the doubt at that point. That it chose not to do so
    earlier was its option. However, the appellant cannot now argue prejudice
    because of the passage of time. The appellant ran the risk that the respondent
    was catastrophically impaired at the time of the accident. It had many options
    to manage its risk. This was a business decision that the appellant chose to
    make.

[105]

The appellant
    could also have reduced or eliminated the amount of the benefits that attract
    interest by continuing to pay the respondents benefits past the 104-week mark
    pending a catastrophic impairment determination:
Attavar
, at para. 48.
    Contrary to the appellants submission, there is nothing in the 1996 SABS that
required
the appellant to stop payments: s. 18(2) merely provides that [n]o attendant
    care benefit is payable for expenses incurred more than 104 weeks after the
    accident; and 22(3) reads only that [n]o payment [for housekeeping/home
    maintenance expenses] is required under this section for expenses incurred more
    than 104 weeks after the onset of the disability.

[106]

As a result, the
    appellant had the use of the money that it would otherwise have been required
    to pay to the respondent.

[107]

For all of these
    reasons, the SABS puts the risk of delayed payment on insurers:
Attavar
,
    at para. 49;
Hejnowicz
, at para. 11. In these circumstances, there is
    no unfairness to the appellant.

[108]

It is important
    to recall that the application judge made a particular determination based on
    the unique factors of the case before him. In considering these issues, I have
    adopted and applied the standard of review as articulated by this court in
Mercier
    v. Royal & Sunalliance Insurance Co. of Canada
(2004), 72 O.R. (3d) 94
    (C.A.), at para. 13:

An appellate court is not to interfere in the findings of fact
    made by a trial judge absent a palpable and overriding error. The same standard
    of review applies to questions of mixed fact and law unless it is clear that
    the trial judge made some extricable error in principle with respect to the
    characterization of the principle or its application in which case it may
    amount to an error of law and be subject to a standard of correctness. See
Housen
    v. Nikolaisen
, [2002] 2 S.C.R. 235, 211 D.L.R. (4
th
) 577
    (S.C.C.).

[109]

The application
    judge addressed the question of possible prejudice, responding directly to the
    appellants submissions, which included the potential for broad, general
    prejudice to insurers, and concluded that his ruling would not create prejudice
    for insurers but was restricted to the respondents particular case. These
    conclusions were open to the application judge on the unchallenged record
    before him.

[110]

In my view, there
    is no error in the application judges findings of fact, analysis or
    conclusions. Accordingly, I see no basis to interfere with the application
    judges decision to grant the respondent interest on the additional attendant
    care from August 2005 and housekeeping/home maintenance benefits from January
    2006 onwards.

Disposition

[111]

Accordingly, I
    would dismiss the appeal.

[112]

The parties have
    agreed that the respondent, as the successful party on the appeal, is entitled
    to her costs in the all-inclusive amount of $20,000.

Released: November 1, 2016

L.B. Roberts J.A.

I agree John Laskin
    J.A.

I agree J.
    MacFarland J.A.





[1]

According to the appellants affiant, there were in fact nine
    claims examiners assigned to the respondents file from 2004 to 2015: see the affidavit
    of Vitoria Brzszyenski, sworn January 16, 2015, para. 3.


